Citation Nr: 1448513	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than September 24, 1997, for the award of service connection for residuals of cold injury.

2.  Whether there is clear and unmistakable error in an August 1955 rating decision that denied service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1950 to March 1951.  He also had a period of dishonorable service from December 1951 to August 1953.  His decorations include the Purple Heart Medal and the Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 1999 and October 2000 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In March 1999, the RO  granted service connection for residuals of cold injury, effective as of September 24, 1997.  The Veteran expressed disagreement with the effective date of the grant of service connection.  In October 2000, the RO determined that an August 1955 RO decision did not contain clear and unmistakable error in denying service connection for residuals of cold injury.  The Veteran also disagreed with this finding.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the local regional office in July 2014.  However, he failed to report for this hearing and, since that time, has not indicated that he wished to testify at another hearing.  The Board therefore finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, 
the Board finds that this matter must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

Initially, the Board notes that service connection for residuals of cold injury was denied by the RO in August 1955.  In September 1997, the RO received correspondence from the Veteran suggesting that he wished to reopen his previously denied claim of entitlement to service connection for residuals of cold injury.  By rating action dated in March 1999, service connection for residuals of cold injury to the right and left foot was granted, effective as of September 24, 1997.  The Veteran expressed disagreement with the effective date and perfected a substantive appeal.

During the pendency of the appeal, the Veteran also raised the issue of whether 
there had been clear and unmistakable error in the August 1955 rating decision that denied service connection for residuals of cold injury.  This issue was adjudicated by the RO in October 2000.  In April 2001, the Veteran submitted an Appeal To Board Of Veterans' Appeals (VA Form 9) expressing disagreement.  However, the record does not reflect that the RO issued a Statement of the Case specifically on the issue of whether there had been clear and unmistakable error in the August 1955 rating decision that denied service connection for residuals of cold injury.  Hence, the Board must remand the matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's appeal for an effective date earlier than September 24, 1997, for the award of service connection for residuals of cold injury is inextricably intertwined with his clear and unmistakable error claim, as a successful clear and unmistakable error claim would affect the finality of the August 1955 decision.  See 38 C.F.R. § 3.105(a) (2014); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the Veteran's filing of a timely notice of disagreement with the RO's October 2000 decision regarding his clear and unmistakable error, the Board must defer consideration of the claim for an effective date earlier than September 24, 1997, for the award of service connection for residuals of cold injury.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall issue a Statement of the Case regarding the matter of whether there was clear and unmistakable error in the August 1955 rating decisions that denied service connection for residuals of cold injury.  This claim shall be returned to the Board only if the Veteran timely perfects an appeal.

2.  If any issue on appeal is not fully granted, the agency of original jurisdiction shall issue a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

